Title: From George Washington to Hugh Williamson, 15 March 1785
From: Washington, George
To: Williamson, Hugh



Sir,
Mount Vernon 15th March 1785

It has so happened, that your favor of the 19th Ulto did not come to my hands until the last mail arrived at Alexandria. By the return of which, I have the honor to address this letter to you.
Mr McMeikenss explanation of the movements of Rumsey’s newly invented Boat, is consonant to my ideas; and warranted by the principles upon which it acts. The small manual assistance to which I alluded, was to be applied in still water; & to the purpose of steering the vessel. The counteraction being proportioned to the action, it must ascend a swift currt faster than a gentle stream; and both, with more ease than it can move on dead water. But in the first there may be, & no doubt is, a point beyond wch it cannot proceed without involving consequences which may be found insurmountable.

Further than this I am not at liberty to explain myself; but if a model, or thing in miniature can justly represent a greater object in its operation, there is no doubt of the utility of the invention. A view of this model with an explanation, removed the principal doubt I ever had in my mind, of the practicability of its progressing against stream, by the aid of mechanical Powers; but as he wanted to avail himself of my introduction of it to the public attention, I chose, previously, to see the actual performance of the model in a descending stream, before I passed my certificate, & having done so, all my doubts were done away.
I thank you, Sir, for your acct of the last Indian treaty. I had received a similar one before, but do not comprehend by what line it is, our northern limits are to be fixed.
Two things seem naturally to result from this Treaty. The terms on which the ceded lands are to be disposed of; & the mode of settling them. The first, in my opinion, ought not to be delayed. The second, ought not to be too diffusive. Compact and progressive Seating will give strength to the Union; admit law & good government; & fœderal aids at an early period. Sparse settlements in several new States; or in a large territory for one State, will have the direct contrary effects. & whilst it opens a large field to Land jobbers and speculators, who are prouling about like Wolves in every shape, will injure the real occupants & useful citizens; & consequently, the public interest. If a tract of Country, of convenient Size for a new State, contiguous to the present Settlements on the Ohio, is laid off, and a certain proportion of the land therein actually seated; or at least granted; before any other State is marked out & no land suffered to be had beyond the limits of it; we shall, I conceive, derive great political advantages from such a line of conduct, & without it, may be involved in much trouble & perplexity, before any New state will be well organized, or can contribute any thing to the support of the Union. I have the honor to be Sir Yr Most Obt Hble Sert

Go: Washington

